On January 28, 1924, the judge presiding in the circuit court of Barbour county made the following bench notes:
  "The demurrers of defendants having been overruled, the defendants decline to plead further, and took an appeal with bill of exceptions, and judgment was rendered for plaintiff for the amount sued for, as shown in the complaint, and defendants except to such action of the court."
On August 25th following, and after the term of the court, the clerk entered the following judgment:
  "This cause coming on to be heard on this day, is submitted to the court without the intervention of a jury on the testimony taken, and the same being considered and understood by the court, defendants' demurrers are overruled. Defendants decline to plead further and take an appeal with bill of exceptions. *Page 431 
Being considered by the court, it is ordered, adjudged, and decreed by the court, that plaintiff have and recover of defendants S.  R. McLeod the amount sued for as shown in complaint, and to such action of the court defendants except."
It is conceded that this judgment is erroneous. 15 R.C.L. p. 593, § 30; Lockwood v. Thompson  Buchmann, 198 Ala. 295,73 So. 504.
It appearing upon the face of the record that the judgment entered August 25, 1924, was entered after the adjournment of court at which the case was tried, and at a time when the court had lost control of its judgments rendered at the preceding term, the act of entering said judgment was without authority of law and the judgment is void. The writ is granted, and the judgment entered August 25, 1924, is annulled.